Citation Nr: 1715557	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	James Brakewood Jr., Agent


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2004 to May 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously remanded by the Board in October 2013. As will be discussed below, the Board finds that there has been substantial compliance with its previous Remand directives, and this matter is now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's back disability, diagnosed as spinal stenosis, is congenital.

2. The weight of the evidence does not show that the Veteran's back disability, diagnosed as congenital spinal stenosis, clearly and unmistakably preexisted service.

3. The weight of the evidence is against a finding that the Veteran's back disability, diagnosed as congenital spinal stenosis, with degenerative and postoperative changes, was incurred in or is otherwise related to service.

4. The weight of the evidence is against a finding that the Veteran's acquired psychiatric disability, to include major depressive disorder, was incurred in service or is otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a back disability, diagnosed as congenital spinal stenosis, with degenerative and postoperative changes, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).

2. The criteria for entitlement to service connection for an acquired psychiatric disability, to include depression, claimed as secondary to a back disability, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist, and Stegall Compliance

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in October 2010 and June 2011, prior to the initial unfavorable adjudication. These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). Private treatment records, VA treatment records, lay statements, military personnel records, Social Security Administration (SSA) records, and service treatment records have been associated with the claims file. As noted in the Introduction, in October 2013 the Board remanded this matter, in part, to obtain any outstanding medical records since June 2012. In accordance with the Remand directive, the RO obtained VA treatment records from June 2012 to July 2015, and SSA records, and associated such with the Veteran's electronic claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records, and the RO has substantially complied with the Board's Remand directive concerning any outstanding and pertinent medical records. See Stegall, 11 Vet. App. at 271.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4). The Veteran was afforded a VA examination in June 2011. The VA examiner noted a review of the Veteran's claims file, interviewed and examined the Veteran, and reported the Veteran's assertions and medical history.

However, as noted in the Introduction, in October 2013 the Board remanded this matter for an additional VA examination and opinion to determine the nature and etiology of the Veteran's back disability. Accordingly, the Veteran was sent a VA examination letter in September 2015 and October 2015. The RO informed the Veteran that he would be scheduled for a VA examination and informed him of the consequences of his failure to report, such as rating his service connection claims based on the evidence of record. The Veteran was scheduled for a VA examination of his back on October 21, 2015, but the Veteran failed to report to the scheduled examination. The RO indicated in its April 2016 Supplemental Statement of the Case (SSOC), that the Veteran had failed to report for the October 2015 VA examination. There is no indication in the record that the Veteran has provided any reasons for not reporting for the examination, and there is no other indication of good cause for his failure to report for the scheduled examination. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

While failure to receive notice could provide good cause for the failure to report, the Veteran has not asserted such, there is no record of the examination notification letters being returned to sender, and the RO addressed the letters to the Veteran at his last known addresses. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." However, the presumption of regularity cannot be rebutted absent an assertion that notice was not received, and such assertion of notice not received is absent in this case. Clarke v. Nicholson, 21 Vet. App. 130 (2006). Therefore, it must be presumed that the VA properly discharged their official duties by properly handling claims submitted by the Veteran. 

In light of the fact that the Veteran failed without good cause to report for a necessary examination in conjunction with his claim for service connection for a back disability, the claim will be rated based on the evidence of record. 38 C.F.R. § 3.655 (b). As such, the Board will decide the claim for service connection based upon the evidence of record. Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion. Id. Thus, the Board finds that the RO has substantially complied with the Board's Remand directive. See Stegall, 11 Vet. App. at 271.

Also in accordance with the Remand directives, the RO readjudicated the intertwined issue of service connection for an acquired psychiatric disorder, claimed as secondary to a back disability, and furnished an SSOC in April 2016. Id.

Thus, the Board finds that there has been substantial compliance with its prior Remand directives and that VA's duty to assist and notify in this case is satisfied.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, such as arthritis, which includes degenerative disc disease, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. 38 C.F.R. § 3.303 (b) (2015). Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clear-cut clinical entity, at some later date. 38 C.F.R. § 3.303 (b) (2015). "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question." See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim. 38 C.F.R. § 3.303 (b) (2016). Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent. Clyburn v. West, 12 Vet. App. 296, 301 (1999). The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis. See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309 (a) (2016).

Moreover, a disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a). Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a preexisting disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9. Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303 (c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service-connection may be warranted for the resulting disability. Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-397. Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service. Monroe v. Brown, 4 Vet. App. 513, 515 (1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness. Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A. Back Disability

The Veteran asserts that he has a current back disability as a result of his service. The Veteran contends that around the eighth week of basic training he was on an obstacle course when he slipped and fell on a large log that he was running over. He states that he was given Ibuprofen, but that he was not given a profile. The Veteran explains that he was discharged in May 2005, and that he saw a medical provider in 2007. See June 2011 VA examination.

The Veteran's service treatment records include an October 2004 entrance examination, which does not indicate any back disability or abnormality. Service treatment records note complaints of and treatment for right flank pain, hematuria, and dysuria, on several occasions from February 2005 through April 2005. A February 2005 service treatment record includes a physical examination which notes a normal inspection of the back but costovertebral angle (CVA) tenderness. An April 2005 service treatment record indicates "no costovertebral angle tenderness." 

A December 2008 private treatment record indicates degenerative back disease, but does not include any further discussion or note a review of imaging. 

Moreover, a private treatment record dated June 2009 indicates that the Veteran suffers from chronic low back pain, but that it was exacerbated when he fell out of bed last month while wrestling with his fiancée. An analysis of a lumbar MRI also notes "small central herniation with stenosis and no neural foraminal stenosis . . . ." Private treatment record also noted a lumbar microdiscectomy in July 2009. 

An April 2010 private treatment record includes an analysis of an MRI, which indicates that the Veteran has the expected appearance following his microdiscectomy and has a central disc protrusion at the L4-L5.

A June 2010 private treatment record notes that the Veteran fell the night before over a basket of laundry and broke a computer desk. The record indicates a herniated disc of the lumbar, PLS cervical thoracic lumbar, and sacroiliitis. Private treatment record from B. M. B, A.R.N.P, also includes an impression from the April 2010 MRI, finding "postlaminectomy syndrome of the lumbar spine, history of herniated disk status postmicrodiskectomy, lumbar radiculitis, and muscle spasm." Similarly, a June 2010 private treatment record from G. L. R., M.D., concluded that, based on the April 2010 MRI, the Veteran has a "history of prior lumbar herniated disk with microdiskectomy now with acute exacerbation of back pain, probably sacroiliitis on the left side as well . . . ."

SSA records include an examination, which indicates a diagnosis of degenerative disc disease.

VA treatment records from November 2010 to July 2015 include complaints of severe and chronic low back pain, with requests to be hospitalized. VA treatment records also include a January 2011 MRI of the lumbar spine with contrast, which indicated "diffuse congenital spinal stenosis."

The Veteran was afforded a VA examination in June 2011. The Board notes that at the June 2011 psychiatric examination the Veteran reported that he injured his back in 2007 when he was moving a mattress at work.

At the June 2011 examination of the Veteran's spine, the examiner reviewed the Veteran's claims file, noted the Veteran's history, and examined the Veteran in person. The VA examiner noted that the service treatment records indicate right flank pain, hematuria, and dysuria, but stated that such are related to the Veteran's history of Nephrolithiasis, and not a low back condition. 

The VA examiner reviewed the Veteran's MRI and found that the Veteran has a current diagnosis of congenital spinal stenosis. The MRI report notes some degenerative and postoperative changes, and found that there are "no significant stenosis appreciated." The VA examiner found a diagnosis of spinal stenosis and postoperative changes, and concluded that the Veteran's "'low back condition' is a congenital (present at birth) condition and also related to postoperative changes from July 2009. Neither of these conditions occurred during active service, nor are they related to nor aggravated by active service."

As previously noted, the Board remanded this matter in October 2013 for an additional VA examination and opinion to address whether the congenital abnormality is a defect or disease. However, as discussed above, the Veteran failed to report to his scheduled VA examination without good cause, and therefore, the claim is adjudicated based on the evidence of record. 38 C.F.R. § 3.655 (b).

Here, the Veteran's disorder has been determined to be congenital, but it remains unclear whether the Veteran's back disability is a congenital defect or disease for VA purposes. However, the Board finds that there is no evidence of record to indicate that the Veteran's congenital spinal stenosis preexisted service. The record is silent for any indications of a back disorder in service, and the Veteran's entrance examination is silent to any back abnormalities. The medical opinion of record does not address whether the Veteran's back disability preexisted service. Instead, the medical opinion of record states that the Veteran's low back condition is a congenital condition. Because defects are defined are considered to have preexisted service and automatically rebut the presumption of soundness, the Board does not find that the weight of the evidence shows a congenital defect in this case. See VAOPGCPREC 82-90 (July 18, 1990). 

Instead, the Board applies the analysis applicable to service connection for a congenital disease. The presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-397. Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service. Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In this case, the Veteran's back disability was not noted at entry. After a review of the medical evidence of record, the Board finds that the weight of the evidence does not indicate that the Veteran's back disability clearly and unmistakably existed prior to service. The Veteran's entrance examination is silent to any back abnormalities. The medical opinion of record does not address whether the Veteran's back disability preexisted service. Thus, given the medical evidence of record, the Board finds that the presumption of soundness has not been rebutted in this case. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Having determined that the weight of the evidence does not indicate that the Veteran's back disability clearly and unmistakably preexisted service, the Board must consider whether it had its onset during service or is otherwise related to service. As the June 2011 VA examiner noted, the Veteran's complaints in service regarding right flank pain, hematuria, and dysuria, were related to the Veteran's history of Nephrolithiasis, and not a low back condition. Additionally, the Board notes that of record is the VA MRI report, included in the June 2011 VA examination report, which found spinal stenosis with degenerative and postoperative changes, but found that there are "no significant stenosis appreciated." The examiner opined that neither of the Veteran's back conditions, to include spinal stenosis and postoperative changes of the spine, occurred during active service, nor are they related to or aggravated by active service.

Although, the Veteran contends this current back disorder was caused or aggravated by his service, the Veteran is not competent to resolve whether his back disability is related to, or aggravated by, his service. While the Veteran is competent to testify as to his symptoms and experiences, to include the worsening of his symptoms, the etiology and progression of his back disorder involves complex medical questions and imaging regarding the spine, which a layperson could not observe directly. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

As such, the Board accepts the VA examiner's opinion as being probative, and the Board finds that the weight of the evidence does not demonstrate that the Veteran's current back disability had its onset in service or is otherwise related to the Veteran's service. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (The Board is not free to substitute its own judgment for that of a medical expert.); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator). 

In making the finding that the Veteran's back disability is not related to service, the Board has specifically considered the theory of continuity of symptomatology as the Veteran's back disability is manifested by degenerative disc disease. See 38 C.F.R. §§ 3.303 (b), 3.309(a); see also Walker, 708 F.3d 1331. In this regard, the Veteran asserts that he has experienced recurrent episodes of back pain during service and continuing since service separation. Additionally, in June 2009 the Veteran reported that his low back pain was exacerbated when he fell out of bed last month while wrestling with his fiancée; and in June 2011 the Veteran reported that he injured his back at work in 2007. The Board finds these contentions competent and credible. See Layno, 6 Vet. App. 223, 225. However, the Board finds that the Veteran is not competent to ascribe these recurrent symptoms to his service as opposed to an intervening cause, to include the natural progression of his congenital spinal stenosis and the post-service back injuries noted in June 2009 and June 2011. In fact, the Board again looks to the evidence of record and the June 2011 VA examination, which noted the degenerative and postoperative changes of the Veteran's spine, and opined that he Veteran's back conditions did not occur during active service, nor are they related to or aggravated by active service. In making this finding, the VA examiner specifically considered the lay contentions of the Veteran in addition to the Veteran's medical record and imaging. As the VA examiner has the requisite medical knowledge and has considered all the evidence of record, including the lay statements regarding continuity of symptomatology, the Board affords the VA examiner's opinion probative weight. Accordingly, the Board finds that the weight of the evidence of record does not demonstrate that service connection is warranted based on a theory of continuity of symptomatology. 

Therefore, considering the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding of service connection back disorder, diagnosed as congenital spinal stenosis with degenerative and postoperative changes, and the appeal must be denied. As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Acquired Psychiatric Disorder, Claimed as Secondary to a Back Disability

The Veteran asserts that he has an acquired psychiatric disorder, to include depression, secondary to his low back condition. See May 2011 Statement in Support of Claim.

VA treatment records dated November 2010 noted that the Veteran reported depression that began in April 2010 "after he fell and hurt back again after having low back surgery." He attributes his depression to back pain that has no relief with medications. The Veteran further asserts that he was placed on leave by his doctor and that he ended up losing his job, which has worsened his depression. The November 2010 VA treatment record indicates a diagnosis of adjustment disorder with mixed anxiety and depressed mood.

VA treatment records dated January 2011 through July 2015 continue to indicate symptoms and treatment for acquired psychiatric disorders, to include major depression. January 2011 VA treatment records note panic attacks and depression, with symptoms including poor sleep, suicidal ideation, and depressed mood. An August 2011 VA treatment record reports depression with suicidal thoughts and a July 2011 indicates a diagnosis of major depressive disorder. A May 2013 VA treatment record reports an increase in depressed mood due to chronic back pain. A February 2015 VA treatment record indicates recurrent major depression, with a hospitalization in 2013 and a suicide attempt in 2011. VA records also report hospitalizations in August 2015 and February 2017 for psychiatric reasons.

SSA records include a diagnosis of affective disorders, personality disorders, and substance addiction disorders.

The Veteran's entrance examination and service treatment records are silent for any psychiatric complaints or treatment in service. A February 2005 emergency physician record indicates normal mood/affect, orientation, and no sensory or motor deficits. A February 2005 service treatment record also notes no history of psychiatric problems.

The Veteran was afforded a VA examination in June 2011. The VA examiner interviewed the Veteran, reported the Veteran's history, and reviewed the Veteran's claims file. The examination report includes a thorough review of the Veteran's assertions, medical history, and symptoms. The VA examiner found a diagnosis of recurrent major depressive disorder (moderate). The VA examiner found that "[t]he issue of whether his Veteran's current depression is related to or caused by his low back condition cannot be resolved without resorting to mere speculation." The examiner supported the opinion by stating that a review of the record did not indicate any depressive symptomatology following his reported initial back injury in 2005, but that he had a work-related back injury in 2007. The examiner stated the following: 
"[The Veteran] reported that he began experiencing depressive symptoms about a year ago, first seeking mental health treatment in June 2010. This clinical picture is further complicated by environmental stressors which included losing his employment, housing, and fiancée. A review of his records also indicated a history of alcohol abuse and gave strong indications of opioid abuse as well. It is important to note that alcohol is a depressant which worsens already existing depression. Additionally, withdrawal from opioids can also result in dysphoric mood. Based on these factors, one would have to resort to speculation to attribute his depressive symptomatology solely to his reported low back condition."

The Board has considered all of the evidence of record, including that set forth above, and finds that there is no basis for an award of service connection for an acquired psychiatric disability, to include major depressive disorder. Specifically, the Board notes that there is no evidence of in-service incurrence or symptomatology of any acquired psychiatric disability which would warrant a finding of direct service connection.

By the Veteran's own assertions, his acquired psychiatric disorder, diagnosed as major depressive disorder, is due to his chronic low back pain. As service connection has been denied for the low back disability in this decision, there is no basis for service connection of an acquired psychiatric disability on a secondary basis.

For the reasons set forth above, the Board must deny the claim of service connection for an acquired psychiatric disability, to include major depressive disorder. In light of the foregoing, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to a back disability is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


